Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is in response to the applicant’s filing on February 04, 2021. Claims 1, 3-17 are pending. 
Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec et al. US2016/0349750 (“Nemec”) in view of Official Notice.

Regarding claim(s) 1, 13. Nemec discloses a system and method performed by an autonomous vehicle for activating an autonomous braking maneuver of the vehicle, wherein the vehicle includes an autonomous drive system, the method comprising:
detecting at least one user initiated request for an autonomous braking maneuver of the vehicle when the vehicle is in a first autonomous drive mode at a speed, wherein the autonomous braking maneuver is at least one of speed reduction or stop (para. 3, e.g. a vehicle for maneuvering a passenger to a destination autonomously. The vehicle includes one or more computing devices and a set of user input buttons configured to communicate requests to stop the vehicle and to initiate a trip to the destination with the one or more computing devices); and
when the at least one user initiated request has been detected, activating the autonomous braking maneuver of the vehicle which reduces the speed and/or brakes the vehicle to a stop (Claim 1, e.g. receiving first user input at the user input button; in response to receiving the first user input at the user input button, controlling the vehicle, by one or more processors), 
wherein a first user initiated request activates the autonomous braking maneuver which reduces the speed, and a second user initiated request causes braking of the vehicle from the reduced speed to a stop (para. 3 and para. 4, e.g. the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position. Claim 1, second indicator to indicate the availability of a second command state for the user input button; when the user input button is in the second command state, receiving second user input at the user input button; and in response to the second user input, stopping, by the one or more processors, the vehicle.)
Nemec does not explicitly disclose second user initiated request following the first user initiated.
Examiner takes Official Notice that it is well known in the art for an autonomous vehicle to receive multiple inputs/request from different users. 
Thus, it would have been obvious to one of ordinary skill in the art to recognize that the system and method of Nemec has the capability to carry out the claimed limitation because Nemec system teaches set of user input buttons consisting essentially of a dual-purpose button and an emergency 

Regarding claim(s) 3. Nemec discloses wherein the vehicle is in a second autonomous drive mode when the vehicle is driving at the reduced speed, and wherein the method further comprises: when the vehicle is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, requesting of a user whether the first autonomous drive mode of the vehicle should be resumed or if the second autonomous drive mode should be maintained; receiving a response from the user indicating that the first autonomous drive mode should be resumed or that the second autonomous drive mode should be maintained; and based on the response, resuming the first autonomous drive mode of the vehicle or maintaining the second autonomous drive mode (Fig. 8, para. 65-para. 66, e.g. . 8 provides examples of the same button; here button 614, in three different states. In the first state 802, button 614 is inactive, that is, if pressed, the vehicle's computer 110 would not respond by taking any particular action with regard to controlling the movement of the vehicle.)

Regarding claim(s) 4, 12. Nemec discloses wherein the autonomous braking maneuver brakes the vehicle to a stop when the at least one user initiated request lasts for a time period (para. 20, e.g. In response to a request to pull the vehicle over via any of the buttons described above, the vehicle's computer may provide the passenger with an opportunity to cancel the request. For example, by pressing the button a second time within a short period of time or until the vehicle begins to physically pull over.)

Regarding claim(s) 5. Nemec discloses before the autonomous braking maneuver brakes the vehicle to a stop, determining a stop position for the vehicle to stop (abstract, user input buttons for communicating requests to stop the vehicle and to initiate a trip to the destination with the one or more computing devices).

Regarding claim(s) 6. Nemec discloses wherein the autonomous braking maneuver comprises controlling longitudinal and lateral movement of the vehicle (para. 17, e.g. inputs that would provide the passenger with direct communication with the vehicle's drive train or direct control over the steering, acceleration, or braking of the vehicle.)

Regarding claim(s) 7, 14, 15. Nemec discloses wherein one user initiated request of the at least one user initiated request is initiated by the user by activating a brake triggering device comprised in the vehicle (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 8, 16. Nemec discloses wherein the brake triggering device is a dedicated autonomous brake triggering device (Fig. 8).

Regarding claim(s) 9, 17. Nemec discloses wherein the brake triggering device is an Electric Parking Brake, EPB, activation device (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 10. Nemec discloses wherein activating a brake triggering device comprises arbitration between activating the autonomous braking maneuver and activating an Electric Parking Brake, EPB, dynamic braking maneuver (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 11. Nemec discloses wherein a first user initiated request activates the autonomous braking maneuver and a second user initiated request activates the EPB dynamic braking maneuver (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669